DETAILED ACTION
Response to Remarks
Applicant's remarks filed 2/21/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s remarks directed to Ref. [399], Applicant’s remarks are more limiting than the claim recitations.  The Examiner acknowledges Applicant’s definition.  However, Applicant’s invention is not flat as definition describes.  Additionally, Applicant’s disclosure does not recite a uniform thickness.  There is no support in the disclosure for this limitation.  Further, “thin” is a subjective limitation and not required of the claim; nevertheless, the body 30 of Ref. [399] has sides that meet the limitation of a plate.  Applicant’s remarks regarding non-uniformity of thickness is not persuasive as Applicant’s disclosure does not include the limitation or description of Applicant’s invention at the time filed regarding uniformity.  Applicant’s remarks regarding unfurling or uncurving is more limiting than the claim limitations and not required by the claims or to be met by the prior art.  The Examiner notes that plates do not need to be of uniform thickness to meet the definition of a plate.  The definition provided by Applicant states “especially of uniform thickness,” which does not expressly require that the definition of a plate has to be of uniform thickness.  Applicant’s remarks are more limiting than the claim recitations.
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. PG Pub. 2010/0187399 A1) [399].
Regarding Claim 1, Reference [399] discloses a plate (35) configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate (60), wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped (shape of 35 including rounded back of 35 and interior pathway of 35), wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg; the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, a distance between the first and second outer edges being sized to be greater than the bottom ends of the lees wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, the plate being positioned between the leg and the soft substrate; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Regarding Claim 3, Reference [399] discloses wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 4, Reference [399] discloses further including a coupler (63) engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 5, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 6, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 7, Reference [399] disclose wherein the plate has a hole (62) extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 8, Reference [399] discloses a plate configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates; the plate being curved between opposed lateral edges such that the plate is substantially tubularly shaped wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg,  the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, a distance between the first and second outer edges being sized to be greater than the bottom ends of the legs wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, the plate being positioned between the lee and the soft substrate; a coupler engaging the plate and being configured to releasably engage the leg of the chair; and the plate having a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 9, Reference [399] discloses a chair (12) comprising a plurality of legs, the chair being configured such that multiple ones of the chairs are stackable; a plate selectively mountable to one of the plurality of legs, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate,  wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped, wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg; the plate being substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate, the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, a distance between the first and second outer edges being sized to be greater than the bottom ends of the legs wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the plate being positioned between the leg and the soft substrate; and a plurality of the plates each being selectively mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Regarding Claim 11, Reference [399] disclose wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 12, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 13, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 14, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 15, Reference [399] discloses wherein the plate has a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes US 20060054755 that recites a glide that shapes around the bottom of an article of furniture.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677